internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-127930-02 date legend statute plan dear this letter responds to a letter from your authorized representative dated date requesting a ruling on the proper federal_income_tax treatment of certain disability retirement benefits paid to members of the plan under the statute the term duty disability is defined in section of the statute if a member shall become totally incapacitated for duty by reason of injury illness or disease resulting from performance of duty and if the board_of trustees shall find such injury illness or disease to have resulted from the performance of duty on written application to the board_of trustees by or on behalf of such member or by the head of his or her department such member shall be retired notwithstanding that during such period of notification the member may have separated from service provided that the medical director after examination of such member shall certify to the board_of trustees his or her total incapacity if said member was separated from service after filing of the written application and had attained twenty-five years or more of service prior to the date of separation the board_of trustees shall retire said member under this section and under sections and of this code plr-127930-02 sections a and a of the statute provides each such member shall receive a disability pension of fifty percent or such other higher percentage that is in effect and applies to such member the percentage payable upon age and years_of_service retirement at the earlier of age or years_of_service of the member's average final compensation at the time of disability retirement on the date that a member who retired under section of this code would have accrued twenty-five years of creditable service had the member continued in active_service or on the date that the member reaches age sixty whichever comes first the member shall be eligible for optional benefits as provided in city charter as amended sections a and a of the statute provides in addition to the disability pension provided for in section a or13 a of this code any member who receives a disability pension pursuant to section s a or a of this code and has not accrued a total of twenty-five years of creditable service as of the date of the member's disability retirement shall receive a supplemental disability payment in the amount of sixteen and two-thirds percent b of the member's average final compensation at the time of disability retirement this supplemental payment shall terminate upon the expiration of the period when a member who retired under section of this code and who receives benefits under section s a or a of this code would have accrued twenty-five years of creditable service had the member continued in active_service or on the date that the member reaches age sixty whichever comes first the effective date of the subject statutes is date sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to plr-127930-02 compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts sec_3405 of the code applies the withholding rules applicable to pensions or annuities to a payor of any periodic_payment sec_3405 defines the term periodic_payment as a designated_distribution which is an annuity or similar periodic_payment an individual may elect under sec_3405 not to have amounts withheld from a periodic_payment sec_3405 provides that the term designated_distribution does not include the portion of a distribution or payment which is reasonable to believe is not includible in gross_income the subject statute provides that a disabled retiree will receive a disability pension of of his or her average final compensation at the time of disability retirement for life in addition the statute also provides that the disabled retiree will receive an additional disability pension of b of his or her average compensation at the time of disability retirement until the employee attains or would have attained years of credited service if benefits are computed by a formula that does not refer to the employee's age length of service or prior contributions and are provided to a class that is restricted to employees with service-incurred injuries sickness or death then the statute under which the benefits are paid qualifies as a statute in the nature of a workmen's_compensation_act see revrul_80_84 1980_1_cb_35 revrul_83_77 1983_1_cb_37 revrul_80_44 1980_1_cb_34 the fact that the amount received is based on a percentage of the employee's salary on the date of the disability does not disqualify the payment from qualifying as one in the nature of workmen's_compensation see revrul_68_10 1968_1_cb_50 based on the information submitted representations made and authorities cited above we conclude as follows sections and of the statute restrict benefits to a class of employees with service-incurred injuries or diseases resulting in disabilities and constitute statutes in the nature of workmen's_compensation acts sections and provide for the payment of a percentage of the injured employee's final compensation at the time of the plr-127930-02 occurrence of the disability based upon the retirement benefit payable for life plus an additional 16b payable until the earlier of age or when the employee would have had years_of_service without regard to the employee's actual age length of service or prior contributions thus sections and of the statute constitute statues in the nature of a workmen's_compensation_act and disability benefits paid under sections and to a disabled member are excludable from gross_income under sec_104 of the code sec_3405 of the code provides that the term designated_distribution does not include the portion of a distribution or payment which it is reasonable to believe is not includible in gross_income therefore there is no obligation to report on form w-2p disability payments paid under sections and of the statute except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely enclosure copy for section purposes harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities
